GOULD, Circuit Judge,
concurring.
I concur. As we reverse conspiracy convictions because non-federal offenses were included as objects of the alleged conspiracy, I write to add the view that the evidence was insufficient to establish conspiracy even if all objects submitted to the jury had been federal crimes. The federal conspiracy laws are essential in the fight against the most organized and serious crimes and criminal enterprises. The conspiracy laws should not be watered down by misapplication to routine, individual crimes.
Defendants pimped, shared common interests, exchanged malign ideas, ate at Denny’s, hung out together, and sometimes loaned money to one another in hard times. Defendants’ individual crimes in promoting prostitution are despicable, and the government may prosecute each defendant to the fullest extent possible for each *761defendant’s individual crimes. But proof of individual crimes and friendship among rogues and criminals is not the stuff of which a federal conspiracy charge is made.
In this case there was no agreement of the defendant pimps to share receipts of the illicit work of prostitutes; there was no agreement to pool .expenses for any expenditures of common interest; there was nothing in the nature of a partnership or joint venture; the case does not fit within traditional conspiracy concepts. Pimping is a crime, and a federal crime when interstate elements are shown; but friendship among pimps does not constitute the federal crime of conspiracy that would render each pimp liable for the federal crimes of all.
Birds of a feather may flock together, but that does not show they conspire.